Order entered November 26, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00890-CR

                          CURTIS DEWIGHT NELSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 59th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 068322

                                            ORDER
       The reporter’s record was due on October 17, 2018. That same day, court reporter Cindy

Bardwell informed the Court that she had emailed appellant regarding the cost of the record but

had not received any communication regarding payment.

       Because appellant had not been found to be entitled to proceed without payment of cost,

we sent appellant a letter directing him to provide the Court with written verification he had paid

or made arrangements to pay for the reporter’s record by October 28, 2018. We cautioned

appellant that if he failed to do so, the Court would order this appeal submitted without the

reporter’s record. See TEX. R. APP. P. 37.3(c)(2). To date, we have had no communication from

appellant regarding the reporter’s record and the reporter’s record has not been filed.
       Therefore, we ORDER this appeal submitted without the reporter’s record. We ORDER

appellant’s brief due within THIRTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order to Cindy Bardwell, court reporter,

59th Judicial District Court, and to counsel for all parties.

                                                       /s/      LANA MYERS
                                                                JUSTICE